FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of November 5, 2010 TENARIS, S.A. (Translation of Registrant's name into English) TENARIS, S.A. 46a, Avenue John F. Kennedy L-1855 Luxembourg (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-F Ö Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes No Ö If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Tenaris's press release announcing its 2010 third quarter results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 5, 2010 Tenaris, S.A. By: /s/ Cecilia Bilesio Cecilia Bilesio Corporate Secretary Giovanni Sardagna Tenaris 1-888-300-5432 www.tenaris.com Tenaris Announces 2010 Third Quarter Results The financial and operational information contained in this press release is based on unaudited consolidated condensed interim financial statements presented in U.S. dollars (US$) and prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standard Board and adopted by the European Union, or IFRS. Luxembourg, November 4, 2010 - Tenaris S.A. (NYSE, Buenos Aires and Mexico: TS and MTA Italy: TEN) (Tenaris) today announced its results for the quarter and nine months ended September 30, 2010. Summary of 2010 Third Quarter Results (Comparison with second quarter of 2010 and third quarter of 2009) Q3 2010 Q2 2010 Q3 2009 Net sales (US$ million) 2% 14% Operating income (US$ million) (0%) 12% Net income (US$ million) 3% 28% Shareholders net income (US$ million) 8% 33% Earnings per ADS (US$) 8% 33% Earnings per share (US$) 8% 33% EBITDA (US$ million) (0%) 9% EBITDA margin (% of net sales) 26% 27% 28% Our results in the third quarter reflect a continuing improvement in our U.S. and Canadian operations and the gradual recovery in overall market conditions that we are witnessing in the rest of the world. Notwithstanding the prolonged shutdown of our Italian plant and a major reduction of oil and gas activity in Mexico exacerbated by severe weather conditions, our earnings per share rose 33% year on year and 8% sequentially. As anticipated, the average selling price in our Tubes operating segment for the quarter showed a moderate increase reflecting higher seamless and welded pipe prices thus reverting the previous downward trend. Cash flow from operations during the third quarter of 2010 amounted to US$122.1 million after an increase of US$427.9 million in working capital due in large part to an uneven distribution of shipments during the quarter. Our net cash position (total financial debt less cash and other current investments) decreased by US$97.6 million to US$471.1 million following an increase in capital expenditure. This amounted to US$212.8 million during the quarter as we approach the start-up of our new rolling mill in Mexico and completed significant investments in our Dalmine mill in Italy. Interim Dividend Payment Our board of directors approved the payment of an interim dividend of US$0.13 per share (US$0.26 per ADS), or approximately US$153 million. The payment date will be November 25, 2010 (however, because such date is not a business day in the U.S., shareholders in all jurisdictions may receive their interim dividend on or after November 26, 2010, which is the first business day following the stated payment date), and the ex-dividend date will be November 22, 2010. Market Background and Outlook In the year to date, global drilling activity has continued to recover led by substantially higher oil drilling activity in the U.S. and Canada. North American gas drilling activity has also increased primarily in shale and liquid rich plays. Activity has increased steadily in most other markets reflecting the stability of oil prices at attractive levels and increased investment in regional gas developments. The international rig count, as published by Baker Hughes, has surpassed pre-crisis levels and recorded a new quarterly high during the third quarter. We expect the recovery in drilling activity will continue in most markets in the fourth quarter and into 2011. Although we expect a reduction in drilling for dry gas in North America, this is likely to be largely offset by further increases in oil and liquid rich gas drilling. Recovery in other sectors is expected to take hold particularly as we move into 2011. Under these market conditions, we expect revenues and operating income to increase gradually in the fourth quarter and more strongly in the first half of 2011. Analysis of 2010 Third Quarter Results Sales volume (metric tons) Q3 2010 Q2 2010 Q3 2009 Tubes  Seamless (4%) 43% Tubes  Welded 15% 206% Tubes  Total 1% 66% Projects  Welded 22% (60%) Total 1% 44% Tubes Q3 2010 Q2 2010 Q3 2009 (Net sales - $ million) North America 15% 65% South America 2% 42% Europe (10%) (9%) Middle East & Africa (10%) (6%) Far East & Oceania 2% 41% Total net sales ($ million) 4% 31% Cost of sales (% of sales) 61% 58% 58% Operating income ($ million) 3% 29% Operating income (% of sales) 21% 21% 21% Net sales of tubular products and services increased 4 % sequentially and 31% year on year and operating margins were stable in spite of a higher proportion of welded products in the sales mix. Sales in North America were up 15% on a sequential basis driven by a seasonally stronger quarter in Canada and a further increase in sales in the United States but sales in Mexico declined due to a reduction in activity in Chicontepec and Burgos and the impact of hurricane activity. In South America, sales in the Andean region and Southern Cone remained in line with the previous quarter consolidating the year on year recovery. In Europe, sales declined 10% sequentially reflecting seasonally weaker activity in industrial and distributor markets. In the Middle East and Africa, sales declined 10% following the strong level of shipments to the Middle East recorded in the second quarter. In the Far East and Oceania sales remained in line with the second quarter. Projects Q3 2010 Q2 2010 Q3 2009 Net sales ($ million) 1% (67%) Cost of sales (% of sales) 66% 63% 71% Operating income ($ million) (34%) (79%) Operating income (% of sales) 13% 20% 21% Net sales of pipes for pipeline projects amounted to US$95.3 million in the third quarter of 2010 in line with the second quarter but 67% lower compared to the third quarter of 2009. Shipments and operating income from this segment should recover in the coming quarters following three quarters of low activity. Others Q3 2010 Q2 2010 Q3 2009 Net sales ($ million) (12%) 20% Cost of sales (% of sales) 72% 72% 74% Operating income ($ million) (19%) 64% Operating income (% of sales) 17% 18% 12% Net sales of other products and services amounted to US$146.4 million in the third quarter of 2010, 12% lower sequentially but 20% higher compared to the third quarter of 2009. The sequential reduction in sales in the third quarter was due principally to lower sales at our Brazilian industrial equipment business and the non-recurrence of sales of steelmaking raw materials in the second quarter. Selling, general and administrative expenses , or SG&A, as a percentage of net sales accounted to 18.3% in the quarter ended September 30, 2010, 1.4 percentage points lower than the previous quarter and similar to the level of the third quarter of 2009. Net interest income of US$4.0 million in the third quarter of 2010 compared to net interest expenses of US$17.5 million in the previous quarter and US$20.6 million in the same period of 2009. Interest expenses in the second quarter of 2010 were negatively affected by higher interest rates, which were partially offset by foreign exchange gains recorded under other financial results, while results in the third quarter of 2009, included US$11.1 million of losses on interest rate swaps. Other financial results generated a loss of US$16.2 million during the third quarter of 2010, compared to losses of US$7.4 million in the previous quarter and of US$15.4 million in the same period of 2009. These results largely reflect gains and losses on net foreign exchange transactions and the changes in the fair value of derivative instruments and are partially offset by changes to our net equity position. These gains and losses are mainly attributable to variations in the exchange rates between our subsidiaries functional currencies (other than the U.S. dollar) and the U.S. dollar, in accordance with IFRS. Equity in earnings of associated companies generated a gain of US$15.6 million in the third quarter of 2010, compared to a gain of US$19.3 million in the previous quarter and of US$10.3 million in the same period of 2009. These gains mainly derived from our equity investment in Ternium. Income tax charges totalled US$105.7 million in the third quarter of 2010, equivalent to 27% of income before equity in earnings of associated companies and income tax, compared to 28% in the previous quarter and 30% in the same periof of 2009. Losses attributable to non-controlling interests amounted to US$2.1 million in the third quarter of 2010, compared to gains attributable to non-controlling interests of US$12.9 million in the previous quarter and of US$7.4 million in the third quarter of 2009. Compared to the previous quarter we recorded lower results at our Confab subsidiary while our NKKTubes subsidiary was still loss making. Cash Flow and Liquidity Net cash provided by operations during the third quarter of 2010 was US$122.1 million (US$617.0 million in the first nine months), compared to US$772.4 million in the third quarter of 2009 (US$2,647.0 million in the first nine months). Working capital increased by US$427.9 million during the third quarter, due in large part to an uneven distribution of shipments during the quarter and to an increase in our raw material inventories. Capital expenditures amounted to US$212.8 million in the third quarter of 2010 (US$561.2 million in the first nine months), compared to US$101.5 million in the third quarter of 2009 (US$327.8 million in the first nine months). During the first nine months of 2010, our net cash position decreased by US$204.6 million, from US$675.7 million at December 31, 2009, to US$471.1 million at September 30, 2010. Total financial debt during the first nine months of 2010 decreased by US$356.9 million to US$1.1 billion at September 30, 2010. Analysis of 2010 First Nine Months Results Net income attributable to equity holders in the company during the first nine months of 2010 was US$806.5 million, or US$0.68 per share (US$1.37 per ADS), which compares with net income attributable to equity holders in the company during the first nine months of 2009 of US$939.2 million, or US$0.80 per share (US$1.59 per ADS). Operating income was US$1,119.7 million, or 20% of net sales, compared to US$1,483.0 million, or 24% of net sales. Operating income plus depreciation and amortization was US$1,497.6 million, or 27% of net sales, compared to US$1,858.8 million, or 29% of net sales. Sales volume (metric tons) 9M 2010 9M 2009 Increase/(Decrease) Tubes  Seamless 11% Tubes  Welded 116% Tubes  Total 26% Projects  Welded (61%) Total 14% Tubes 9M 2010 9M 2009 Increase/(Decrease) (Net sales - $ million) North America 3% South America 16% Europe (18%) Middle East & Africa (20%) Far East & Oceania (19%) Total net sales ($ million) (5%) Cost of sales (% of sales) 59% 55% Operating income ($ million) (24%) Operating income (% of sales) 20% 25% Net sales of tubular products and services decreased 5% to US$4,917.4 million in the first nine months of 2010, compared to US$5,170.4 million in the first nine months of 2009, as a 26% increase in volumes was offset by a 25% reduction in average selling prices. Projects 9M 2010 9M 2009 Increase/(Decrease) Net sales ($ million) (63%) Cost of sales (% of sales) 65% 72% Operating income ($ million) (74%) Operating income (% of sales) 14% 20% Net sales of pipes for pipeline projects decreased 63% to US$282.6 million in the first nine months of 2010, compared to US$765.4 million in the first nine months of 2009, reflecting lower deliveries in Brazil and Argentina to gas and other pipeline projects. Others 9M 2010 9M 2009 Increase/(Decrease) Net sales ($ million) 22% Cost of sales (% of sales) 72% 81% Operating income ($ million) 360% Operating income (% of sales) 17% 5% Net sales of other products and services increased 22% to US$447.8 million in the first nine months of 2010, compared to US$366.4 million in the first nine months of 2009, mainly due to an increase in sales of sucker rods and in most of the other business activities included in the segment. Selling, general and administrative expenses , or SG&A, increased as a percentage of net sales to 19.6% in the nine months ended September 30, 2010 compared to 17.6% in the corresponding nine months of 2009, mainly due to the effect of fixed and semi-fixed expenses over lower revenues. Net interest expenses decreased to US$26.5 million in the first nine months of 2010 compared to US$71.4 million in the same period of 2009 reflecting the change in our net debt position to a net cash position and lower interest rates. Other financial results generated a loss of US$15.9 million during the first nine months of 2010, compared to a loss of US$67.6 million during the first nine months of 2009. These results largely reflect gains and losses on net foreign exchange transactions and the changes in the fair value of derivative instruments and are partially offset by changes to our net equity position. These gains and losses are mainly attributable to variations in the exchange rates between our subsidiaries functional currencies (other than the U.S. dollar) and the U.S. dollar, in accordance with IFRS. Equity in earnings of associated companies generated a gain of US$58.4 million in the first nine months of 2010, compared to a gain of US$68.2 million in the first nine months of 2009. These gains were derived mainly from our equity investment in Ternium. Income tax charges totalled US$315.8 million in the first nine months of 2010, equivalent to 29% of income before equity in earnings of associated companies and income tax, compared to US$417.2 million in the first nine months of 2009, equivalent to 31% of income before equity in earnings of associated companies and income tax. Income attributable to minority interest decreased to US$13.4 million in the first nine months of 2010, compared to US$27.7 million in the corresponding nine months of 2009, mainly reflecting lower results at our Confab and NKKTubes subsidiaries. Some of the statements contained in this press release are forward-looking statements. Forward-looking statements are based on managements current views and assumptions and involve known and unknown risks that could cause actual results, performance or events to differ materially from those expressed or implied by those statements. These risks include but are not limited to risks arising from uncertainties as to future oil and gas prices and their impact on investment programs by oil and gas companies. Press releases and financial statements can be downloaded from Tenariss website at www.tenaris.com/investors. Consolidated Condensed Interim Income Statement (all amounts in thousands of U.S. dollars, unless otherwise stated) Three-month period ended September 30, Nine-month period ended September 30, Continuing operations (Unaudited) (Unaudited) Net sales Cost of sales Gross profit Selling, general and administrative expenses Other operating income (expense), net Operating income Interest income Interest expense Other financial results Income before equity in earnings of associated companies and income tax Equity in earnings of associated companies Income before income tax Income tax Income for continuing operations Discontinued operations Result for discontinued operations - - - Income for the period Attributable to: Equity holders of the Company Non-controlling interests Consolidated Condensed Interim Statement of Financial Position (all amounts in thousands of U.S. dollars) At September 30, 2010 At December 31, 2009 (Unaudited) ASSETS Non-current assets Property, plant and equipment, net Intangible assets, net Investments in associated companies Other investments Deferred tax assets Receivables Current assets Inventories Receivables and prepayments Current tax assets Trade receivables Available for sale assets Other investments Cash and cash equivalents Total assets EQUITY Capital and reserves attributable to the Companys equity holders Non-controlling interests Total equity LIABILITIES Non-current liabilities Borrowings Deferred tax liabilities Other liabilities Provisions Trade payables Current liabilities Borrowings Current tax liabilities Other liabilities Provisions Customer advances Trade payables Total liabilities Total equity and liabilities Consolidated Condensed Interim Statement of Cash Flows Three-month period ended September 30, Nine-month period ended September 30, (all amounts in thousands of U.S. dollars) Cash flows from operating activities (Unaudited) (Unaudited) (Unaudited) (Unaudited) Income for the period Adjustments for: Depreciation and amortization Income tax accruals less payments Equity in earnings of associated companies Interest accruals less payments, net Changes in provisions Changes in working capital Other, including currency translation adjustment Net cash provided by operating activities Cash flows from investing activities Capital expenditures Acquisition of subsidiaries - - - Proceeds from disposal of property, plant and equipment and intangible assets Dividends received from associated companies Investments in short terms securities Net cash used in investing activities Cash flows from financing activities Changes in non-controlling interests Dividends paid - - Dividends paid to non-controlling interests in subsidiaries Proceeds from borrowings Repayments of borrowings Net cash used in financing activities (Decrease) Increase in cash and cash equivalents Movement in cash and cash equivalents At the beginning of the period Effect of exchange rate changes Decrease due to deconsolidation - - - (Decrease) Increase in cash and cash equivalents At September 30, At September 30, At September 30, Cash and cash equivalents Cash and bank deposits Bank overdrafts
